UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 4, 2017 (April 28, 2017) National CineMedia, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33296 20-5665602 (State or other jurisdiction of incorporation) (Commission file number) (IRS employeridentification no.) National CineMedia, LLC (Exact name of registrant as specified in its charter) Delaware 333-176056 20-2632505 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 9110 E. Nichols Ave., Suite 200 Centennial, Colorado 80112-3405 (Address of principal executive offices, including zip code) (303) 792-3600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 210.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§ 230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§ 240.12b-2 of this chapter).
